   8:19-cv-00514-RGK-PRSE Doc # 7 Filed: 05/18/20 Page 1 of 4 - Page ID # 33



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

DANIEL J. DOBER,

                     Petitioner,                                 8:19CV514

       vs.
                                                   MEMORANDUM AND ORDER
TODD WASMER, Warden of the
Tecumseh State Correctional Institution;

                     Respondent.


      This matter is before the court on initial review of Petitioner Daniel J.
Dober’s Petition for Writ of Habeas Corpus (filing no. 1) brou ght pu rsuant t o 28
U.S.C. § 2254.1 The court will dismiss the petition because it is a second or
successive habeas corpus petition that has not been authorized by the Eighth
Circuit Court of Appeals.




       1  While the caption states the petition is one pursuant to 28 U.S.C. § 2241, the
body of the petition states that it is brought pursuant to 28 U.S.C. § 2254 and Petitioner
alleges he is in custody pursuant to a conviction and sentence from the District Court of
Douglas County, Nebraska. (Filing No. 1 at CM/ECF p. 1.) Section 2241 authorizes
federal district courts to issue a writ of habeas corpus to a state or federal prisoner who is
in custody in violation of the Constitution or laws or treaties of the United States. 28
U.S.C. § 2241(c)(3). Section 2254 confers jurisdiction on district courts to “entertain an
application for a writ of habeas corpus in behalf of a person in custody pursuant to the
judgment of a State court only on the ground that he is in custody in violation of the
Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). Thus, the
court docketed this case as a petition for a writ of habeas corpus pursuant to 28 U.S.C. §
2254 as it is clearly the appropriate and exclusive avenue for Petitioner to challenge his
state conviction and sentence. See Medberry v. Crosby, 351 F.3d 1049, 1060 (11th Cir.
2003) (Section 2254 and its provisions take precedence over Section 2241 because it is
the more specific statute); Cook v. New York State Div. of Parole, 321 F.3d 274, 279, n.4
(2nd Cir. 2003) (same); Coady v. Vaughn, 251 F.3d 480, 484–85 (3rd Cir. 2001) (same).
  8:19-cv-00514-RGK-PRSE Doc # 7 Filed: 05/18/20 Page 2 of 4 - Page ID # 34



      The statutory prohibition against successive petitions by st ate prisoners is
codified in 28 U.S.C. § 2244, which provides in relevant part:

      (b)(1) A claim presented in a second or successive habeas corpus
      application under section 2254 that was presented in a prior
      application shall be dismissed.

      (2) A claim presented in a second or successive habeas corpus
      application under section 2254 that was not presented in a prior
      application shall be dismissed unless--

            (A) the applicant shows that the claim relies on a n ew ru le of
            constitutional law, made retroactive to cases on collateral
            review by the Supreme Court, that was previously unavailable;
            or

            (B)(i) the factual predicate for the claim could n ot h ave been
            discovered previously through the exercise of due diligence;
            and

            (ii) the facts underlying the claim, if proven and viewed in light
            of the evidence as a whole, would be sufficient to est ablish by
            clear and convincing evidence that, but for constitutional error,
            no reasonable factfinder would have found the applicant gu ilty
            of the underlying offense.

      (3)(A) Before a second or successive application permitted by this
      section is filed in the district court, the applicant sh all m ove in t he
      appropriate court of appeals for an order authorizing the district court
      to consider the application.

28 U.S.C. § 2244(b).

      In Magwood v. Patterson, 561 U.S. 320, 332-33 (2010), t he United States
Supreme Court held that “the phrase ‘second or successive’ m ust be in t erpreted
with respect to the judgment challenged.” In other words, t he ph rase “second or

                                          2
  8:19-cv-00514-RGK-PRSE Doc # 7 Filed: 05/18/20 Page 3 of 4 - Page ID # 35



successive” applies to entire habeas petitions, and not to individual claims in those
petitions. Id.

       This court’s records reflect that Dober’s petition is successive. He challenges
his 2006 conviction in the District Court of Douglas County, Nebraska for m u rder
in the second degree and use of a deadly weapon to commit a felony. Dober
unsuccessfully challenged this same conviction in earlier federal h abeas corpu s
litigation. See Dober v. Houston, et al., Case No. 8:08CV182 (D.Neb.) (Filing No.
21, July 29, 2008 Memorandum and Order dismissing petition wit h prejudice as
claims were procedurally defaulted without excuse). Thus, Dober would be
required to seek the permission of the Eighth Circuit Court of Appeals to
commence this second action. 28 U.S.C. § 2444(b)(2) & (3)(A). He h as n ot don e
so, and this matter must be dismissed. Burton v. Stewart, 549 U.S. 147, 152 (2007)
(the district court lacked jurisdiction to entertain habeas petition since prisoner did
not obtain an order authorizing him to file second petition).

       Lastly, a petitioner cannot appeal an adverse ruling on a petition for writ of
habeas corpus under § 2254 unless granted a certificate of appealability. 28 U.S.C.
§ 2253(c)(1); Fed. R. App. P. 22(b)(1). A certificate of appealability cannot be
granted unless the petitioner “has made a substantial sh owing of t h e den ial of a
constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a showing, “[t]he
petitioner must demonstrate that reasonable jurists would find the district court’s
assessment of the constitutional claims debatable or wrong.” Slack v. Daniel, 529
U.S. 473, 484 (2000).

       In this case, Petitioner has failed to make a substantial showing of the denial
of a constitutional right. The court is not persuaded t hat t he issues raised in t he
petition are debatable among reasonable jurists, that a court could resolve the
issues differently, or that the issues deserve further proceedings. Accordingly, t he
court will not issue a certificate of appealability in this case.



                                          3
  8:19-cv-00514-RGK-PRSE Doc # 7 Filed: 05/18/20 Page 4 of 4 - Page ID # 36



       IT IS THEREFORE ORDERED that the habeas corpus petition (filin g n o.
1) is dismissed without prejudice to reassertion upon cert ification by t h e Eigh th
Circuit Court of Appeals. No certificate of appealability has been or will be issu ed
in this matter. The court will enter judgment by separate document.

      Dated this 18th day of May, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          4
